—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a bench trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). We reject the contention of defendant that he was denied effective assistance of counsel and conclude that “the evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
The verdict is not against the weight of the evidence. In a bench trial, as in a jury trial, the credibility determinations made by the trier of fact are entitled to great deference (see, People v Van Akin, 197 AD2d 845). We cannot say, upon our review of the record, that County Court failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. We have examined defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment *944of Monroe County Court, Egan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Hayes, Balio and Lawton, JJ.